Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Larcher (US2010/0040523) in view of Ifrah (US2013/0142713).
Larcher teaches a composition composed of a zirconium oxide, a cerium oxide, a lanthanum oxide and an oxide of another rare earth metal chosen from yttrium, gadolinium and samarium ([0009]), specifically a composition having 40% of zirconium, 40% of cerium, 6% of lanthanum and 14% of yttrium, these proportions being expressed as percentages by weight of the oxides ZrO2, CeO2, La2O3 and Y2O3 (example 1).   Larcher also teaches such mixed oxide of zirconium oxide, a cerium oxide, a lanthanum oxide and an oxide of another rare earth metal chosen from yttrium, gadolinium and samarium ([0009]) exhibiting a specific surface area of at least 40 m2/g, preferably at least 50 m2/g (indeed even of 60 m2/g) after calcination for 4 hours at 1000 °C ([0014],[0015], [0043], table 3, example 1-8).
Regarding claim 1, Larcher does not expressly teach the mixed oxide composition exhibiting a specific surface area of between 40 and 50 m2/g after calcination at 1100 °C for 4 hours. 
 Ifrah teaches a composition of zirconium oxide, cerium oxide and at least one oxide of a rare earth other than cerium ([0016]), [0019]), wherein such mixed oxide after calcination at 1100 °C for 4 hours having surface area at least 33 m2/g ([0036]).  Ifrah disclosed mixed metal oxide having surface area after calcination at 1100 °C for 4 hours overlapping with that of instantly claimed range, thus renders a prima facie case of obviousness (see §MPEP 2144. 05 I).  Ifrah further teaches when adding rare earth element other than cerium in the mixed oxide can help provide specific porosity thus obtaining high surface area for catalysis application in exhaust gas purification ([0003]-[0005], [0029], [0030], [0035], [0127]). 
It would have been obvious for one of ordinary skill in the art to adopt a mixed oxide composition with same specific surface area as that of instantly claimed after subjecting the mixed oxide under heating 1100 °C for 4 hours via routine optimization (see §MPEP 2144. 05 II) to modify the mixed oxide composition of Larcher because by doing so can help provide a mixed metal oxide having a good balance between the thermal stability of the specific surface area and the gas diffusion as shown by Ifrah ([0003]-[0005], [0029], [0030], [0035]). 
Regarding claim 5, Larcher already teaches such limitation as discussed above. 
Regarding claim 8, Larcher does not expressly teach the mixed oxide having a pore diameter comprised between 20 and 50 nm after calcination for 4 hours under air. 
Ifrah further teaches the mixed oxide exhibiting a pore diameter between 30 and 40 nm after being calcined at 1000 °C for 4 hours ([0028]). 
It would have been obvious for one of ordinary skill in the art to adopt such pore diameter property as shown by Ifrah to modify the mixed oxide composition of Larcher because by doing so can help provide a good balance between the thermal stability of the specific surface area and the gas diffusion as suggested by Ifrah ([0030], [0035]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Larcher (US2010/0040523) in view of Ifrah (US2013/0142713) as applied above, and further in view of Okamoto (US2007/0148072). 
Larcher in view of Ifrah has been described as above. 
Regarding claim 9,  Larcher in view of Ifrah does not expressly teach the mixed oxide a total  pore volume comprised between 0.2 and 0.5 ml/g  after calcination for 4 hours under air. 
Okamoto teaches a cerium-zirconium mixed oxide can have total pore volume of at least 0.3 cm3/g (i.e. 0.3 ml/g), e.g 0.39 cm3/g, after 5 hours heat treatment at 1000 °C ([0026], [0032], table 1 example 1 and 2). 
It would have been obvious for one of ordinary skill in the art to adopt such pore volume of Okamoto to modify the mixed oxide composition of Larcher in view of Ifrah because such pore volume can help provide a mixed cerium zirconium oxide having highly dispersed precious metal and inhibiting sintering of dispersed precious metal as suggested by Okamoto ([0033]).  It would have been obvious for one of ordinary skill in the art to adopt same pore volume for the mixed metal oxide of Larcher in view of Ifrah via routine optimization (see §MPEP 2144. 05 II) for help providing a mixed oxide composition having highly dispersed precious metal and inhibiting sintering of dispersed precious metal as suggested by Okamoto ([0033]).  
Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Larcher (US2010/0040523) in view of Aozasa (US6171572) and Ifrah (US2013/0142713).
Larcher has been described as above. 
Regarding claim 24, Larcher does not expressly teach the mixed oxide composition having hafnium oxide, or the mixed metal oxide exhibiting a specific surface area of between 40 and 50 m2/g after calcination at 1100 °C for 4 hours. 
	Aozasa teaches a zirconium--cerium composite oxide and such composite oxide can optionally comprising a metal selected from the group consisting of yttrium, scandium, lanthanum, praseodymium, neodymium, samarium, europium, gadolinium, magnesium, calcium, barium, aluminum, titanium, hafnium, and mixtures thereof, in a total amount in terms of oxides of 0.1 to 20% by weight of the composite oxide (col. 5 lines 5-12, col. 6 lines 30-44). 
	It would have been obvious for one of ordinary skill in the art obvious to add hafnium as shown by Aozasa into a cerium-zirconium composite oxide of  Larcher because by doing so can help further improve the heat resistance (i.e. maintaining high specific surface area after high temperature heating)  of zirconium-cerium based  composite oxide as suggested by Aozasa (col. 4 lines 60-67, col. 5 lines 11-14).   It would have been obvious for one of ordinary skill in the art “obvious to try” to choose hafnium from a finite number of choices as additive for further enhance the zirconium-cerium based composite oxide heat resistance with reasonable expectation of success (see §MPEP 2143 KSR). 
Ifrah has been described as above. 
It would have been obvious for one of ordinary skill in the art to adopt a mixed oxide composition with same specific surface area as that of instantly claimed after subjecting the mixed oxide under heating 1100 °C for 4 hours via routine optimization (see §MPEP 2144. 05 II) to modify the mixed oxide composition of Larcher because by doing so can help provide a mixed metal oxide having a good balance between the thermal stability of the specific surface area and the gas diffusion as shown by Ifrah ([0003]-[0005], [0029], [0030], [0035]). 
Regarding claim 25-26, Aozasa already teaches hafnium content overlapping with that of instantly claimed thus renders a prima facie case of obviousness (see §MPEP 2144. 05 I).  Aozasa further disclose appropriate amount of hafnium as additive is required for help obtaining a zirconium-cerium based composite oxide having desired heat resistance and oxygen absorbing/desorbing capability (col. 5 lines 15-19).  
It would have been obvious for one of ordinary skill in the art to adopt same content of hafnium in the composite oxide via routine optimization (see §MPEP 2144. 05 II) for help providing a composite oxide composition having desired heat resistance and oxygen absorbing/desorbing capability as suggested by  Aozasa (col. 5 lines 15-19). 
Regarding claim 27 Larcher already teaches such limitation as discussed above. 
Regarding claim 28, Larcher does not expressly teach the mixed oxide having a pore diameter comprised between 20 and 50 nm after calcination for 4 hours under air. 
Ifrah further teaches the mixed oxide exhibiting a pore diameter between 30 and 40 nm after being calcined at 1000 °C for 4 hours ([0028]). 
It would have been obvious for one of ordinary skill in the art to adopt such pore diameter property as shown by Ifrah to modify the mixed oxide composition of Larcher because by doing so can help provide a good balance between the thermal stability of the specific surface area and the gas diffusion as suggested by Ifrah ([0030], [0035]). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Larcher (US2010/0040523) in view of Aozasa (US6171572) and Ifrah (US2013/0142713) as applied above, and further in view of Okamoto (US2007/0148072). 
Larcher in view of Aozasa and Ifrah has been described as above. 
Regarding claim 9, Larcher in view of Aozasa and Ifrah does not expressly teach the mixed oxide a total pore volume comprised between 0.2 and 0.5 ml/g after calcination for 4 hours under air. 
Okamoto has been described as above. 
It would have been obvious for one of ordinary skill in the art to adopt such pore volume of Okamoto to modify the mixed oxide composition of Larcher in view of Aozasa and Ifrah because such pore volume can help provide a mixed cerium zirconium oxide having highly dispersed precious metal and inhibiting sintering of dispersed precious metal as suggested by Okamoto ([0033]).  It would have been obvious for one of ordinary skill in the art to adopt same pore volume for the mixed metal oxide of Larcher  in view of Aozasa and Ifrah via routine optimization (see §MPEP 2144. 05 II) for help providing a mixed oxide composition having highly dispersed precious metal and inhibiting sintering of dispersed precious metal as suggested by Okamoto ([0033]).  

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application S/N 16/096,280 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed on  02/14/2022 have been fully considered but are moot in view of current rejections. 
In response to applicant’s arguments about Ifrah disclosed certain ranges of rare earth element addition  leading to a  mixed oxide composition not exhibiting a specific surface area of between 40 and 50 m2/g after calcination at 1100 °C for 4 hours, the applicant is kindly reminded that such specific surface area stability is a thermal stability and is required and desired for a composite mixed metal oxide as shown by Ifrah and Aozasa, therefore, one of ordinary skill in the art would have been obvious to optimizing such mixed metal oxide for maintaining a high specific surface area.   In summary, obtaining a mixed metal oxide for maintaining a high specific surface area in that claimed range just results naturally flowing from the applied references’ teachings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732